  8:20-cv-00356-RGK-PRSE Doc # 12 Filed: 10/14/20 Page 1 of 1 - Page ID # 87




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

KIM LIECH,

                  Petitioner,                              8:20CV356

      vs.
                                                            ORDER
SCOTT FRAKES,

                  Respondent.


      IT IS ORDERED that Petitioner’s Objection (Filing 11) is denied without
prejudice.

     Dated this 14th day of October, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
